DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 10-14, 16, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kleinert et al., U. S. Patent No. 9,868,036, in view of Lee, U.S. Patent Application No. 2014/0011605, and in further view of De La Cruz et al., U.S. Patent Application As to Claim 1, Kleinert teaches a wood type golf club head (10), Col. 7, ln. 23-25.  The club head may comprise a cast cup comprising a forward portion of the club head, including a hosel, a forward portion of a crown, a forward portion of a sole, and a rear ring extending from heel and toe portions of the cast cup to form a club head body (24), Col. 8, ln. 46-60 and see drawing below.  Kleinert teaches that the club head body may define a hollow interior region, a crown opening, and a sole opening, Col. 12, ln. 21-22 and Col. 8, ln. 35-38. The sole opening may have a forward boundary defined by the cast cup and a rear boundary defined by the rear ring, see drawing below.   A crown insert (26) may be coupled to the crown opening and a sole insert (28) may be coupled to the sole opening,  Col. 8, ln. 35-38.  A forward portion of the sole insert may be coupled to the cast cup and a rear portion may be coupled to the rear ring, Col. 8, ln. 38-44 and see Figure 2, noting the sole insert seated at the periphery of the opening.  The sole insert may extend from a heel portion of the cast cup, across the sole opening, and to a toe portion of the cast cup, see Figure 2.  Kleinert teaches that the club head may have an Izz greater than 450 kg x mm squared and an Ixx greater than 300 kg x mm squared, see Table 2.  The club head may have a Delta 1 between 21 and 26 mm, see Table 2.  Kleinert teaches that the cast cup may be formed of a titanium alloy and that a rear weight may be coupled to a rearward portion of the rear ring, Col. 8, ln. 52-54 and Col. 22, ln. 63-67, noting rearward fixed weight ports cast as part of the frame.  Kleinert is silent as a separately formed rear ring having density different from that of the cast cup and as to the density of the rear weight.  Lee teaches a club head comprising a rear ring (band) formed separately from a cast cup (cup-face) and coupled to heel and toe portions of the cast cup, paragraph 0014 and see Figure 7.  Lee teaches that a rear weight may be provided on the rearward part of the rear ring and that the weight may have a different density, in .  

    PNG
    media_image1.png
    622
    678
    media_image1.png
    Greyscale


As to Claim 2, Kleinert teaches a crown ledge with a crown ledge bond area that bonds with the crown insert, Col. 13, ln. 22-25 and Col. 32, ln. 46-54.  The ledge extends across the crown portion of the cast cup and around the upper edge of the rear ring, see Figure 4.  The ledge has an approximately triangular shape, see Figure 4, suggesting that the rear ring may form approximately 2/3 of the crown ledge area.  Kleinert, as modified, discloses the claimed invention except for specifying that the rear ring may form 15 to 65 % of the crown ledge bond In re Aller, 105 USPQ 233.  As to Claim 3, Kleinert teaches that the head body may comprise a sole ledge with a sole ledge bond area that bonds to the sole insert, Col. 13, ln. 25 to 27 and Col. 8, ln. 35-49.  The ledge follows the perimeter of the sole openings with a portion occupied by the rear ring and a portion occupied by the sole portion of the cup, see Figure 23.  Lee together with the cited case law are applied as in Claim 2, with the same rationales being found applicable to support a finding of obviousness with regard to the rear ring forming 25 to 65% of the sole ledge bonding area.  As to Claim 10, Kleinert, as modified, teaches a cast cup and rear ring, as discussed above.  It is inherent that each has a mass.  Lee teaches that the cast cup (face) and rear ring (band) may be formed separately, paragraph 0014.  Lee teaches that the cast cup and rear ring may be formed from different materials and that one may be metallic and the other non-metallic, paragraph 0048, suggesting that the cast cup may have substantially greater mass, paragraph 0068.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Kleinert, as modified, with rear ring substantially lighter than the cast cup, as taught by Lee, to provide Kleinert, as modified, with a lighter portion of the club head to yield the predictable result of facilitating the process of tailoring the weight distribution of the club head.  Kleinert, as modified, discloses the claimed invention except for specifically indicating that the ratio of the In re Aller, supra.  As to Claims 11 and 12,  Lee teaches that a rear weight may have mass of from 3 to 8 grams, and that the amount and location of added weight controls the club head weighting, indicating that the mass of the weight is a result effective variable, paragraph 0059.  Further, Lee teaches that the rear ring may be formed from a variety of materials having varied density, as discussed above.  It follows that the ratio of the mass of the rear weight to the mass of the cast cup and the mass of the rear ring may be adjusted to obtain an advantageous relationship.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Kleinert, as modified, with a ratio of mass of the rear weight to mass of rear ring and rear ring mass selected for greatest advantage, as taught by Lee, to provide Kleinert, as modified, with a rear ring formed of a particular material and rear weight having selected mass, to yield the predictable result of facilitating the process of tailoring the weight distribution of the club head.  Kleinert, as modified, discloses the claimed invention except for specifying that the ratio of rear weight mass to rear ring mass may be between 0.60 and 1.9 and that rear ring mass may be between 12 and 24 grams.   It would have been obvious to one of ordinary skill in the art at the effective filing date to provide a ratio of rear weight mass to rear ring mass and rear ring mass within the claimed ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art, In re Aller, supra.  As to Claim 13, Kleinert teaches that a rear ring may comprise aluminum, Col. 3, ln. 66-67.  Kleinert, as modified, is In re Leshin, 125 USPQ 416 (CCPA 1960).   As to Claim 14, Lee teaches that the rear ring may comprise a polymeric material, paragraph 0048.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Kleinert, as modified, with a polymeric rear ring, as taught by Lee, to provide Kleinert, as modified, with a known substitute suitable material for the rear ring.  As to Claim 16, Kleinert teaches that the cast cup may comprise a face portion that has a variable thickness profile, Col. 7, ln. 23-34 and Col. 19, ln. 49-55 and see Figure 37.  As to Claim 19, Lee teaches that the rear ring may comprise a fiber reinforced polymeric material having a density between 1 and 2 g/cc, noting fiberglass, paragraph 0048.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Kleinert, as modified, with a rear ring comprised of fiber reinforced polymeric material having density within the claimed range, as taught by Lee, to provide Kleinert, as modified, with a known substitute rear ring material.  As to Claim 20, Lee teaches that the rear ring extends from a heel portion and toe portion of the cast cup, with a portion extending around and defining a portion of rear periphery of the club head, paragraph 0010.  Lee teaches that the rear ring (band) and cast cup (face) may be formed separately and joined, paragraph 0012.  It follows that two ends of the rear ring are joined to the cast cup at heel and toe portions and that the ends of the rear ring may be considered to have heel and toe engagement portions at the location where the heel and toe ends of the rear ring are joined to the heel and toe portions of the cast cup. Lee teaches that engagement may be by mechanical interlock (mechanical joining technique), paragraph 0051.  It .
Claims 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kleinert, in view of Lee, De La Cruz, and Harbert, as applied to claim 1 above, and further in view of Hirano, U.S. Patent Application No. 2007/0219018.  Kleinert, as modified, substantially shows the claimed limitations, as discussed above.  As to Claims 4 and 5, Kleinert, as modified, is silent as to mass and thickness of the crown and sole inserts.  Hirano teaches a similar golf club head including a crown insert (1D) and a sole insert (1C), paragraph 0031.  The sole insert is formed of material having a greater specific gravity, paragraph 0033.  The thickness of the crown insert may be from 0.6 to 0.85 mm, paragraph 0053, or from 0.3 to 1.0 mm, paragraph 0061.  The thickness of the sole insert may be from 0.8 to 4.0 mm, paragraph 0072, suggesting that the sole insert may have greater thickness.  The sole insert may be slightly smaller than the crown insert, paragraph 0070, but greater thickness and greater specific gravity of the material suggests greater mass of the sole insert.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Kleinert, as modified, with a sole insert generally thicker and of greater mass, as suggested by Hirano, to provide Kleinert, as modified, with a lower center of gravity, as suggested.  Hirano teaches that in is advantageous to deepen the center of gravity, paragraph 0071, indicating that the thickness and mass of the sole insert, as compared to the crown insert represent result effective variables.  Kleinert, as modified, discloses the claimed invention except for specifically indicating that the sole plate has greater mass and greater thickness.  It would have been obvious to one of ordinary skill in the art at the effective filing In re Aller, supra.   As to Claim 6,  Kleinert teaches that the sole insert and the crown insert may be formed from plural plies of material, Col. 4, ln. 3-7 and Col. 9, ln. 59-64.  Kleinert does not specify that the sole insert may comprise more plies.  Hirano teaches that the sole insert may be thicker than the crown insert, as discussed above.  It follows that a thicker insert may be formed with a greater number of plies.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Kleinert, as modified, with a thicker sole insert, as taught by Hirano, to provide Kleinert, as modified, with crown and sole inserts formed from plural plies, the sole insert being thicker, to yield the predictable result of a sole insert having a greater number of plies.  
Claims 7, 8, 9, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kleinert, in view of Lee, De La Cruz, and Harbert, as applied to claim 1 above, and further in view of Willett et al., U.S. Patent Application No. 2013/0123040.  Kleinert, as modified, substantially shows the claimed limitations, as discussed above.  As to Claim 7, Kleinert, as modified, is silent as to the peak crown height being toeward of the geometric center of the strike surface.  Willett teaches that a club head may be formed with a peak crown height (410) being toeward of the geometric center of the strike surface (200), see Figure 8.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Kleinert, as modified, with a peak crown height toeward of the geometric center of the strike surface, as taught by Willett, to provide Kleinert, as modified, with a known substitute club head dimensional configuration.  As to Claim 8, Kleinert teaches that a crown insert may form a peak crown height and that a club head may comprise a strike surface, see Figure 11. Willett teaches In re Aller, supra.  

    PNG
    media_image2.png
    410
    670
    media_image2.png
    Greyscale

As to Claim 9, Willett teaches that the peak crown height (crown apex height) affects desirable airflow, paragraph 0066, indicating that the peak crown height is a result effective In re Aller, supra.  As to Claim 17, Willett teaches that a club head may be formed with a face opening in a front side and a face insert coupled to the face opening, see Figure 40A.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Kleinert, as modified, with a face opening and face insert coupled to the face opening, as taught by Willett, to provide Kleinert, as modified, with a face opening in the front side of the cast cup and face insert coupled to the opening, as a known substitute club head construct.  As to Claim 18, Willett teaches that the face insert may comprise a composite material, paragraph 0058.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Kleinert, as modified, with a composite face insert, as taught by Willett, to provide Kleinert, as modified, with a known substitute face insert material.  
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kleinert, in view of Lee, De La Cruz, and Harbert, as applied to claim 1 above, and further in view of Soracco, U.S. Patent Application No. 2013/0252755.  Kleinert, as modified, substantially shows the claimed limitations, as discussed above.  Lee teaches that a rear weight may be fixed with a rear ring and at least partially surrounded by a rear ring, paragraph 0059 and see Figure 7.  It would .  
Response to Arguments
Applicant's arguments filed 8 March 2022 have been fully considered but they are not persuasive.  In response to applicant’s argument that the Lee reference teaches a configuration of the club head body including an additional member extending across the sole opening from the cast cup to the rear ring, in a front to rear direction, the examiner maintains the position that Kleinert teaches a club head body configured as claimed.  The sole insert comprises a single piece covering the sole opening in the manner as claimed and as discussed in the within office action.  The examiner maintains the position that a person of ordinary skill in the art would have been motivated, in view of the teaching of Kleinert and Lee, to modify Kleinert according to the teaching of Lee, to arrive at the claimed invention. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ELLIOTT SIMMS JR whose telephone number is (571)270-7474. The examiner can normally be reached 8:30 am - 5:00 pm - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        24 March 2022